DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
 
Response to Amendment
This office action is in response to the amendments submitted on 11/03/2022. It is a non-final action based on further search and consideration and based on the provided arguments. Wherein claims 1and 15 are amended and claims 2 and 5 are canceled.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Claims 1, 3, 4,9-12 and 15-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Greco et al. (US 20180375316 A1) (hereinafter Greco) 
Regarding independent claim 1, Greco teaches a sensing system for support structure inspection, comprising (Abstract): 
	a housing (Para 59, “The two tilt sensors can be identical to one another. Each tilt sensor can include a housing and a measurement module located inside the housing”.); 
	one or more sensors configured to obtain data associated with a condition of a support structure, wherein the one or more sensors include at least one first sensor situated at a top portion of the support structure and configured to obtain data indicative of a motion (Abstract, “The first and second sensors each include sensor circuitry configured for measuring movements (i.e. Motion) in tilt values in at least two axes, which can be converted to tilt angles”). The of the top portion of the support structure (Para 18, The utility pole can have a first tilt meter or sensor located at or near the top of the utility pole”) 
	and wherein the one or more sensors include at least one second sensor situated at a bottom portion of the support structure (Para 140 and Fig 1. The sensor 30 is at bottom part. Also based on Para 138 bottom portion is the lower altitude part) and configured to obtain data indicative of integrity associated with the bottom portion of the support structure (Para 93- “The data measured and determined from the sensors may also be used in pole calculations to determine the pole capacity. Other calculations of the utility pole may include decrease in strength (i.e. Integrity), available service life, shift, tilt, damage”, wherein the at least one first sensor is located within the housing and wherein the at least one second sensor is located external to the housing (The sensor 30 showed in Fig 1 is external to the housing of sensor 20)
 and one or more processors (Para 62- one or more processor); 
	a communication circuit operable to communicate a data packet to a remote device, the data packet including a payload generated based at least in part on the data associated with the condition of the support structure ( Para 62-“ Each housing may also contain at least one processor connected directly or indirectly to an output of the measuring module for processing tilt angle data (i.e. This data is the payload showing  condition of the pole), a memory module connected to an output of the processor and/or output of the measurement module for storing tilt angle data, and a communication module (i.e. communication circuit) connected to an output of a processor and/or an output of the memory module for transmitting the tilt angle data.”; and
	 a power source operable to provide electrical power to the one or more sensors, one or more processors, and the communication circuit (Para 78, “The sensors may draw power from a power module comprising a rechargeable battery located inside the housing and connected to the measurement module, the processor, and the communications module. The rechargeable battery can be a rechargeable lithium ion battery. The rechargeable battery may be charged by a solar panel connected to the
rechargeable battery.”).

Regarding claim 3 Greco teaches limitations of claim 1.
	Greco further teaches wherein the top portion of the support structure is associated with a height at least greater than 50% of a total height of the support structure (Fig 1 shows the top portion of the structure is at 50% higher point).  
	
Regarding claim 4 Greco teaches the limitations of claim 1. 
	Greco further teaches, wherein the at least one first sensor comprises one or more of an accelerometer, gyroscope, vibration, or magnetic sensors (Para [0024], “off the shelf accelerometer,”). 

 Regarding claim 9 Greco teaches limitations of claim 8.
	Greco further teaches wherein the bottom portion of the support structure is associated with a height that is less than 50%o of a total height of the support structure (Fig 1 shows the top portion of the support is above 50% of the structure).  

Regarding claim 10 Greco teaches the limitations of claim 1.
	Greco further teaches wherein the communication circuit is operable to communicate the payload using a low power wide area network protocol, wherein the protocol comprises one or more of LoRaWAN, WiFi-ah (802.1 lah), 3G, 4G, LTE, 5G, Sigfox, Ingenu, Digimesh, Synergize RF, or TWAC PLC (Para 63, “Wi-fi”).
	
Regarding Claim 11, Greco teaches the limitations of claim 1.
	Greco further teaches wherein the one or more sensors comprise an environmental sensor configured to obtain data associated with an environment in which the support structure is located (Para [0029], “determine any tilting or deflection that the utility pole may experience for a given weather condition, such as during a wind storm.”).
Regarding Claim 12, Greco teaches the limitations of claim 11
          Greco further teaches wherein the environmental sensor comprises one or more of a microphones, a temperature sensor, a pressure sensor, a wind speed sensor, a lighting sensor, or a motion sensor (Para [0034], “The first tilt sensor and the second tilt sensor may each be packaged with any number of other sensors, such as a GPS sensor, an e-compass, a thermometer, a wind speed meter, a strain gauge, or any other measurement devices. Other sensor types may be used aside from accelerometer type sensors, including liquid capacitive, electrolytic, gas bubble in liquid, and pendulum type sensors.”).
Regarding Claim 15, Greco teaches obtaining, by one or more processors, data indicative of a utility pole condition from one or more sensors associated with a utility pole sensing device mounted to a utility pole (Abstract, “The first and second sensors each include sensor circuitry configured for measuring movements (i.e. Motion) in tilt values in at least two axes, which can be converted to tilt angles”), wherein the data indicative of the utility pole condition includes first data indicative of a motion of a top portion of the utility pole from a first sensor of the one or more sensors(Para 18, The utility pole can have a first tilt meter or sensor located at or near the top of the utility pole”), wherein the first sensor is located at the top portion of the utility pole and is located within a sensor housing (Para 59, “The two tilt sensors can be identical to one another. Each tilt sensor can include a housing and a measurement module located inside the housing”.), and wherein the data indicative of the utility pole condition includes second data indicative of integrity associated with a bottom portion of the support structure (Para 140 and Fig 1. The sensor 30 is at bottom part. Also based on Para 138 bottom portion is the lower altitude part) from a second sensor of the one or more sensors, wherein the second sensor is located at the bottom portion of the utility pole and is located external to the sensor housing (The sensor 30 showed in Fig 1 is external to the housing of sensor 20);
	 processing, by the one or more processors (Para 62- one or more processor), the data indicative of the utility pole condition to identify an event occurrence associated with the utility pole (Para 10 –“When tilt angle measurements from the tilt sensors show that the utility pole is deflecting more than expected for a given current wind condition, that information may indicate potential imminent failure(i.e. event) of the utility pole”) ; and 
providing, by the one or more processors, a notification associated with the event occurrence (Para 44, alarm).

Regarding Claim 16, Greco teaches the limitations of claim 15.
	Greco  further teaches wherein processing, by the one or more processors, the data indicative of the utility pole condition to identify an event occurrence associated with the utility pole comprises: identifying a threshold crossing based at least in part on the data associated with the condition of the utility pole and determining an event occurrence based at least in part on the threshold crossing (Para [0043], “If the measured tilt angle is greater than a predetermined threshold tilt angle (threshold crossing), the information can be interpreted as significant deterioration (i.e. event occurrence) of the utility pole indicating that further immediate inspection of the utility pole is needed.”)  
Regarding claim 17 Greco teaches limitations of claim 15.
	Greco further teaches identifying from a historical baseline based at least in part on the data associated with the condition of the utility pole (Para [0030], teaches about historical data to check for deformation. Using these data the baseline is set up (Para 40)); and determining an event occurrence based at least in part on the deviation from the historical baseline.(Para [0156], “When the wind conditions subside, the tilt angle data measured by the two sensor assemblies 20, 30 would return measurements that are approximately the same as the initial tilt angles, which are approximately the same as the baseline values, indicating that the utility pole 10 has undergone an elastic deflection or elastic deformation(i.e. event occurrence)”).  

Regarding claim 18 Greco teaches the limitations of claim 15.
	
	Greco further teaches determining a deviation from data associated with one or more different utility poles (Para 0007 teaches any number of utility poles) based at least in part on the data associated with the condition of the utility pole (Para 156 discusses about deviation from baseline showing deformation and Para 158 teaches this system can track multiple poles); 
	and determining an event occurrence based at least in part on the deviation from the data associated with one or more different utility poles (Para 156 discusses about deviation from baseline showing deformation and Para 158 teaches this system can track multiple poles”).  
Regarding Claim 19, Greco teaches the limitations of claim 15.
	Greco further teaches implementing a control action based at least in part on the event occurrence (Para 44-45 teaches an alarm will be provided in occasion of event occurrence and nearby control room would act).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over   Greco  in view of More et al. (US 20150233806 A1) (hereinafter More).

Regarding claim 7 Greco teaches the limitations of claim 1.
	Greco is silent with regards to wherein the at least one second sensor comprises a probe moisture sensor.
	More teaches wherein the at least one second sensor comprises a probe moisture sensor (Para [0120], the evaluation of the hardness of a wooden structure, Paragraph [0086]], and that moisture penetration affects structure hardness Paragraph [0085].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one second sensor comprises a probe moisture sensor as taught by More into the sensor of utility pole of Greco since the technique of More is applied on monitoring utility pole. Therefore, this technique of utilizing probe moisture sensor would help to evaluate the hardness and the condition of the pole.
Regarding claim 8 Greco teaches limitations of claim 1.
	Greco is silent with regards to configured to obtain data indicative of moisture associated with a bottom portion of the support structure.  	

	More teaches configured to obtain data indicative of moisture associated with a bottom portion of the support structure. (Para 120 discusses moisture content sensor”. Para 81 discusses checking moisture in below of wooden structure.).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one second sensor comprises a probe moisture sensor as taught by More into the sensor of utility pole of Greco since the technique of More is applied on monitoring utility pole. Therefore, this technique of utilizing probe moisture sensor would help to evaluate the hardness and the condition of the pole
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Greco   in view of More and further in view of Poole et al. (US 20040261526 A1) (hereinafter Poole).
Regarding claim 6 Greco teaches limitations of claim 1.
	Greco is silent with regards to wherein the at least one second sensor comprises a moisture sensor 
	Moore teaches wherein the at least one second sensor comprises a moisture sensor (Para 81-85)
	The combination is silent with regards to second sensor comprises an aluminum oxide moisture sensor 
	Poole teaches wherein the at least one second sensor comprises an aluminum oxide moisture sensor (Para [0001]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one second sensor comprises an aluminum oxide moisture sensor as taught by Poole into the moisture sensor of More since the technique of Poole is applied on moisture sensor. Therefore, this technique of utilizing aluminum oxide moisture sensor would ensure fast response reducing drift and make the whole measurement more reliable and speedier (Poole, Para [0008]). This is a known type of moisture sensor that would have been obvious to perform its function.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Greco in view of Haulin et al. (US 9356721 B2) (hereinafter Haulin)  as mentioned in IDS submitted on 02/18/2020 and 09/05/2019.
 Regarding claim 13 Greco teaches limitations of claim 1.
	Greco is silent with regards to comprising a real time clock, the one or more processors configured to associate the data associated with the condition of the support structure with a time stamp from the real time clock, wherein the payload comprises the time stamp from the real time clock.  
	Haulin teaches comprising a real time clock, the one or more processors configured to associate the data associated with the condition of the support structure with a time stamp from the real time clock (Fig 1, 109-RTC-real time clock), wherein the payload comprises the time stamp from the real time clock (COL4, line 31-34, “Tile TI block 102 also includes a time control block 108. The time control block 108 provides real time information to time stamp units in the packet interface block 106, and to various other parts of the network device 100.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comprising a real time clock, the one or more processors configured to associate the data associated with the condition of the support structure with a time stamp from the real time clock, wherein the payload comprises the time stamp from the real time clock  as taught by Haulin into the data packet of Greco since the technique of Haulin is applied on data packet .Therefore, this technique of time stamping data packet would facilitate and accommodate proper time capturing of transmitted data through any transmission network. This time stamping would eventually facilitate pinpointing any specific event based on time and take prompt action to reduce unpredicted fault (Haulin, COL 4).

Regarding claim 14 the combination of Greco and Haulin teaches limitations of claim 13.
	Greco is silent with regards to wherein the one or more processors are operable to implement a time correction routine to address drift of the real time clock.
	Haulin teaches wherein the one or more processors are operable to implement a time correction routine to address drift of the real time clock (COL 10, line 60-65, “a series of correction values to be applied to the time stamp”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comprising a real time clock, the one or more processors configured to associate the data associated with the condition of the support structure with a time stamp from the real time clock, wherein the payload comprises the time stamp from the real time clock  as taught by Haulin into  data communication of Greco since the technique of Haulin is applied on data communication. Therefore, this technique of time stamping data packet would facilitate and accommodate proper time capturing of transmitted data through any transmission network. This time stamping would eventually facilitate pinpointing any specific event based on time and take prompt action to reduce unpredicted fault (Haulin, COL 4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greco in view of Sozer et al. (US 20170227596 A1) (hereinafter Sozer)  as mentioned in  IDS submitted.
Regarding Claim 20, Greco teaches the limitations of claim 19.	Grecos silent with regards to wherein the control action comprises discontinuing power distribution along one or more conductors supported by the utility pole; contacting a response entity to investigate the utility pole.
	Sozer teaches the control action comprises discontinuing power distribution along one or more conductors supported by the utility pole (Para [0061], “It is an object of the system 10 to provide condition monitoring data regarding power grid components, including the transmission line support structure, on a continuous or periodic basis. Recording regular information on the condition of transmission line facilities provides valuable input into planned line outage schedules, (i.e. control action of discontinuing power) the resolution of unknown line trips or faults that stress the power grid, and maintenance 5 planning for insulator cleaning “);
 contacting a response entity to investigate the utility pole (Para [0021], “Structural components (i.e. utility pole) exhibiting a fundamental fault indicator and their location at a given segment of electricity conductor are to be identified for attention (i.e. contact a response entity) or repair.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the control action comprises discontinuing power distribution along one or more conductors supported by the utility pole as taught by Sozer into the control action of Greco (Para 154) since the technique of Sozer is applied on the control action. Therefore, this technique of utilizing discontinuation of power as a control action would help with avoidance of unplanned safety hazards, keep the high-power transmission safe and save lives and money (Sozer, Para [0021]).  

Response to Arguments
Applicant's arguments filed on 11/03/2022 have been fully considered
With regards to remarks about “Claim rejection 102 and 103” the arguments are not persuasive. Below is examiners reason:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection is using new prior art.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Dufaux et al. (US 20100169017 A1) -This art teaches moisture sensor for utility pole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2857



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857